      Case 5:18-cv-00377-DNH-ML Document 34 Filed 05/22/19 Page 1 of 2


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF NEW YORK


JOHN DOE, an individual,

      Plaintiff,
vs.
                                                     No. 5:18-CV-0377
SYRACUSE UNIVERSITY, SYRACUSE                        (DNH/DEP)
UNIVERSITY BOARD OF TRUSTEES, KENT
SYVERUD, in his individual capacity, PAMELA
PETER, in her individual capacity, SHEILA
JOHNSON-WILLIS, in her individual capacity, AND
BERNERD JACOBSON, in his individual capacity,

      Defendants



                           STIPULATION AND ORDER

      WHEREAS, Plaintiff John Doe filed a Complaint in this case dated March 27,

2018, and the Complaint was served upon Defendants on April 2, 2018; and

      WHEREAS, Defendants moved to dismiss the complaint pursuant to Fed. R.

Civ. P. 12(b)(6) and the Court granted in part and denied in part that motion in a

decision issued on May 8, 2019; and

      WHEREAS, on May 8, 2019 the Court further ordered that Defendants file an

answer to Plaintiff’s complaint by May 28, 2019; and

      WHEREAS, Defendants desire an additional seven days to file an answer to

Plaintiff’s complaint to allow Defendants to verify and respond properly to the

detailed allegations in the Complaint, and Plaintiff has consented to that extension

from the May 28, 2019 date set by the Court; therefore it is
      Case 5:18-cv-00377-DNH-ML Document 34 Filed 05/22/19 Page 2 of 2


      STIPULATED AND AGREED, between the parties that:

      The time for Defendants to file an answer in this matter will be extended up

to and including June 4, 2019.

Dated: May 22, 2019                       Dated: May 22, 2019

On behalf of Plaintiff:                   On behalf of Defendants

By: /s/ Stuart Bernstein (with consent)   By: /s/ David W. DeBruin
Stuart Bernstein (No. 520831)             David W. DeBruin (pro hac vice)
Nesenoff & Miltenberg LLP                 Jenner & Block LLP
363 Seventh Avenue, 5th Floor             1099 New York Ave NW
New York, NY 10001-3904                   Washington, D.C. 20001
sbernstein@nmllplaw.com                   ddebruin@jenner.com



IT IS SO ORDERED


Date: May __, 2019                          _________________________
Utica, New York                                    David N. Hurd
                                              United States District Judge
